Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 6 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the control unit forms the same reference image".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which reference image Applicant is trying to claim.
Claim(s) 2-6 is/ are rejected by virtue of their dependency on claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 et al. (hereinafter Watanabe, US 2019/ 0129328) in view of Suzuki et al. (hereinafter Suzuki, US 2007/ 0134012).  
For claim 1: Watanabe discloses an image forming apparatus, fig. 1, comprising: 
an image forming unit, fig. 1,  that comprises:
an image carrier 413, fig. 1, having a photosensitive layer formed on the surface thereof [0003];
a charging device 414 that charges the image carrier; 
an exposing device 411 that forms an electrostatic latent image by exposing the image carrier charged by the charging device; and
a developing device 412 that has a developer carrier 84, fig. 3 arranged facing the image carrier 413 and carrying a two-component developer that includes a magnetic carrier and toner, and forms a toner image by adhering the toner to the electrostatic latent image formed on the image carrier [0028, 0030];
a developing voltage power supply 122, fig. 5 that applies a developing voltage obtained by superimposing an AC voltage on a DC voltage on the developer carrier [0030];
a density detecting device 132, fig. 5 that detects a density of the toner image formed by the developing device;
a current detecting unit 131, fig. 5 that detects a DC component of a developing current that flows when the developing voltage is applied to the developer carrier [0030]; and

the control unit forms the same reference image on the image carrier by the developing device during non-image formation, and estimates the toner charge amount S22, fig. 6 based on the developing current when the reference image is formed S15 and the density of the reference image detected by the density detection device S20, [0032].
Watanabe is silent so as to the control unit forms the same reference image in a state in which the image carrier is rotated at two or more different linear speeds. 
Suzuki discloses a control unit that forms a same reference image, figs. 5, 8 in a state in which an image carrier is rotated at two or more different linear speeds, see at least fig. 11, [0138].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Watanabe, so as to form the same reference image in the state in which the image carrier is rotated at two or more different linear speeds, as taught by Suzuki, in order to obtain good color balance in all image forming modes [0007].

For claim 3: Watanabe discloses that the control unit changes the image formation conditions based on the estimated toner charge amount [0006-0007].



For claim 5: Watanabe discloses a transfer member 423, fig. 5 that is arranged facing the image carrier 413 and that transfers the toner image formed on the image carrier to a subject to transfer; wherein
when the toner charge amount is changes, the control unit increases the transfer voltage applied to the transfer member [0032].
Watanabe and Suzuki are silent so as to when in particular the toner charge amount is lower than a specific value, the control unit increases the transfer voltage applied to the transfer member.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to modify the change/ increase in transfer voltage in relation to change in the toner charge amount, lower then threshold, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

For claim 6: Watanabe discloses that when an estimated toner charge amount is outside of a specified range, the control unit performs a forced ejection operation for ejecting the toner inside the developing device to the image carrier (Abstract).

Allowable Subject Matter
2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852